DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. US 2014/0261117 A1 in view of CN 202068806 U.
	With respect to claims 1, 2 and 12, Gray et al. US 2014/0261117 A1 disclose an agricultural product delivery applicator (Figures 1-4) comprising a bin 1, a pneumatic conveying system (Figure 4 and the last full sentence in paragraph [0053]), a metering system (Figures 1-3E); hydraulic motor 25 (fifth to last line in paragraph [0048]) driving various sets (first, second and third) of metering devices 11,21,61, the motor 25 for each set being shown as the same size and therefore necessarily providing equal maximum displacements (as required in claim 2).  

	The claims distinguish over Gray et al. US 2014/0261117 A1 in requiring a hydraulic circuit with a second set hydraulically coupled in series with a first set, and with a third set coupled in hydraulically coupled in parallel with the series coupled first and second sets.
	 CN 202068806 U discloses in Figure 4 and in the disclosure thereof a series hydraulic coupling of elements 17-12 and 17-11 in concert with a parallel hydraulic coupling of elements 11-12 (see again the English translation of the disclosure).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific hydraulic circuit arrangement of CN 202068806 U in the system of Gray et al. US 2014/0261117 A1 for greater versatility in use and operation.

Allowable Subject Matter
Claims 3-10 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



October 24, 2021